Citation Nr: 1030669	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  10-26 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel







INTRODUCTION

The Veteran served on active duty from May 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2009 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant, 
if further action is required.


REMAND

Unfortunately, a remand is required as to the issue of 
entitlement to a TDIU.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so that 
he is afforded every possible consideration.  VA has a duty to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) 
(2009).

The Veteran contends that his service-connected hearing loss and 
asbestosis prevent him from being able to work.  In his December 
2008 claim, the Veteran reported that he last worked as a self-
employed truck driver in 1991 and last worked as a driver for 
Domino's Pizza in 1994.  He reported he last worked full-time in 
1995, and became too disabled to work in 2006.  He did not 
disclose on his VA Form 21-8940 (Veteran's Application For 
Increased Compensation Based on Unemployability) what his 
employment was in either 1995 or 2006, whether he had completed 
high school, or whether he had ever completed any post-secondary 
education training or education.  

Medical records found in the claims file from the Social Security 
Administration (SSA) show that while the Veteran received 
disability benefits for five years in the 1970s for coronary 
bypass surgery, he was denied SSA disability benefits in 1989 for 
additional coronary bypass surgery performed in October 1988.  
These records also showed that the Veteran sold wood burning 
stoves from March 1977 to March 1979 and then drove 18-wheeler 
trucks six days a week from April 1979 to October 1988 before his 
second coronary bypass.  

VA outpatient treatment records dated from May 2001 to August 
2009 show the Veteran was not treated for any hearing complaints, 
though hearing aids were replaced, adjusted or cleaned several 
times in 2005 and 2006.  However, he was seen at VA clinics over 
the years for a mild restrictive lung defect linked to asbestos 
exposure when he served in the Navy and for a variety of 
nonservice-connected disorders (see, e.g., August 2007 and 
October 2007 ambulatory care notes from the VA clinic at Orlando, 
Florida).  These nonservice-connected disorders included 
diabetes; hypertension; coronary artery disease; hyperlipidemia; 
peripheral vascular disease; total left knee replacement; 
degenerative disc disease of the lumbar spine; degenerative disc 
disease of the cervical spine; spinal stenosis; osteoarthritis of 
the hip and spine; osteoarthrosis involving the knee; benign 
hypertrophy of the prostate without urinary obstruction; and 
cataracts.

According to an April 2008 VA social work note compiled when the 
Veteran underwent rehabilitation after his left knee replacement, 
the Veteran was independent in his activities of daily living 
prior to his knee replacement surgery, in spite of diagnoses 
including degenerative disc disease, diabetes, and coronary 
artery disease.  It was also noted that the Veteran had not 
completed high school, but dropped out during the 12th grade to 
enlist in the service, and that post-service he found employment 
as a long haul truck driver until he retired when he turned 65 
years old.  

After filing his TDIU claim, the Veteran underwent a VA general 
medical examination in July 2009.  The VA staff physician-
examiner noted that the Veteran's usual occupation was that of a 
truck driver before he retired in 1996 due to eligibility by age 
or work duration.  The examiner noted that a 2007 VA pulmonary 
function test had revealed the Veteran had mild restrictive lung 
disease, which did not require use of an inhaler or oxygen, and 
noted that service connection had been granted for asbestosis.  
(The RO subsequently correctly determined that findings from the 
pulmonary examination showed that the Veteran was not entitled to 
a disability rating in excess of his current 30 percent 
disability rating for his service-connected asbestosis under 
Diagnostic Code 6833.)  As to employability, based on the 
Veteran's lung condition and the pulmonary function test, the VA 
examiner determined that the Veteran would be able to perform 
sedentary employment.

The Veteran also underwent a fee-basis VA audiological 
examination in July 2009.  This examiner reported that audiologic 
test results showed mild to profound sensorineural hearing loss 
in the right ear and mild to severe sensorineural hearing loss in 
the left ear.  (The RO subsequently correctly determined that 
audiogram findings from this examination showed that the Veteran 
was not entitled to a disability rating in excess of his current 
40 percent disability rating for his service-connected hearing 
loss under Diagnostic Code 6100.)  The examiner also noted that 
the Veteran had recurrent tinnitus, which occurred two or three 
times a month for just a few seconds.  (The Veteran is currently 
in receipt of the maximum schedular rating for tinnitus under 
Diagnostic Code 6260.)  The VA fee-basis examiner also opined 
that the Veteran's hearing loss had significant effects on his 
occupation as the Veteran had difficulty hearing in most all 
situations, and that due to the nature and extent of his hearing 
loss he would not be able to function in most occupational 
situations.

The Board finds that appellate review of the Veteran's TDIU claim 
at this time would be premature.

The law provides that a TDIU may be granted upon a showing that 
the Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his service-
connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her age 
or the impairment caused by non-service-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 percent 
disabling; or (2) that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of his or 
her service-connected disabilities and there is one disability 
ratable at 60 percent or more, or, if more than one disability, 
at least one disability ratable at 40 percent or more and a 
combined disability rating of 70 percent.  Id. 

At present, the Veteran is service-connected for bilateral 
sensorineural hearing loss (40 percent disability rating); 
asbestosis (30 percent disability rating); and tinnitus (10 
percent disability rating).  The combined rating for these 
service-connected disabilities is 60 percent.

The Veteran's service-connected disabilities, therefore, do not 
presently satisfy the minimum percentage requirements set forth 
in 38 C.F.R. § 4.16(a).  Even if the schedular requirements above 
are not met, a claimant may still be awarded a total rating on an 
extra-schedular basis upon referral to and consideration by the 
Director, Compensation and Pension Service.  38 C.F.R. § 4.16(b).  

VA then also must consider whether the Veteran may be entitled to 
a TDIU under 38 C.F.R. § 4.16(b).  This regulation provides that 
Veterans who are unable to secure gainful employment by reason of 
service-connected disabilities, but fail to meet the criteria in 
38 C.F.R. § 4.16(a), may receive extra-schedular consideration.  
To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service, for assignment of 
an extra-schedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  Such a 
rating can include a total disability rating based on individual 
unemployability.  38 C.F.R. § 4.16.

The Board is precluded from assigning an extra-schedular rating 
in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  
Although the Board may not assign an extra-schedular rating in 
the first instance, it must specifically adjudicate whether to 
refer a case for extra-schedular evaluation when the issue either 
is raised by the claimant or is reasonably raised by the evidence 
of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  See 
also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Ordinarily, VA's Rating Schedule will apply unless there are 
exceptional or unusual factors that would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  Thus, there must be a determination as to whether 
there are circumstances in this case, apart from any nonservice-
connected conditions and advancing age, which would justify a 
total rating based on unemployability.  See Hodges v. Brown, 5 
Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

In an April 2010 statement of the case (SOC), the RO reasoned 
that referral for extra-schedular consideration was not necessary 
and a TDIU was denied because the Veteran did not meet the 
schedular criteria for individual employability and because the 
evidence did not show the Veteran was unable to work solely 
because of his service connected disabilities as he had multiple 
nonservice-connected disabilities that likely precluded him from 
employment.  The SOC did not provide adequate reasons and bases 
for this conclusion because, as noted above, consideration may 
not be given to impairments caused by non-service-connected 
disabilities.  See 38 C.F.R. § 3.341(a); 4.16(a).  Moreover, the 
SOC did not explain why the opinion of the July 2009 VA 
audiological examiner-that the Veteran has difficulty hearing in 
most situations and would not be able to function in most 
occupational situations-did not entitle the Veteran to a 
referral for extra-schedular consideration. 

Irrespective of the RO's consideration of nonservice-connected 
disorders in adjudicating the Veteran's TDIU claim, given the 
opinion of the July 2009 audiological examiner, there is 
competent medical evidence in the record suggesting that although 
the Veteran does not meet the schedular criteria for a TDIU under 
38 C.F.R. § 4.16(a), one of his service-connected disabilities 
may have caused his unemployment.  

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  See 38 C.F.R. § 4.16(b).  Rating boards are to refer 
to the Director of the Compensation and Pension Service (C&P) for 
extra-schedular consideration all cases of Veterans who are 
unemployable by reason of service-connected disabilities but who 
fail to meet the percentage requirements set forth in 38 C.F.R. 
§ 4.16(a).  As explained above, the Board finds there is evidence 
in the record that one of the Veteran's service-connected 
disabilities, hearing loss, has rendered him unemployable.  Where 
a claimant does not meet the schedular requirements of 38 C.F.R. 
§ 4.16(a), the Board has no authority to assign a TDIU rating 
under 38 C.F.R. § 4.16(b) and may only refer the claim to the C&P 
Director for extra-schedular consideration.  See Bowling v. 
Principi, 15 Vet. App. 1 (2001).  Therefore, this claim must be 
remanded for referral.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should contact the Veteran and 
his representative to obtain a completed copy 
of the Veteran's VA Form 21-8940 (Veteran's 
Application For Increased Compensation Based 
on Unemployability).  In particular, the 
Veteran should be asked to clarify what his 
last full-time employment was in 1995, his 
last part-time employment in 2006, the 
reasons the employment in 2006 ended, and 
what level of schooling he had completed 
before or after service, and whether he had 
ever completed any post-secondary education 
training or education.  

2.  The Veteran should be afforded an 
opportunity to identify any increase in 
severity of a service-connected disability 
since the July 2009 VA examinations.  If the 
Veteran indicates that severity of any 
service-connected disability has increased 
since the 2009 VA examination, additional 
examination should be afforded.  

3.  The RO/AMC also should contact the 
Veteran and his representative to obtain the 
names and addresses, and approximate dates of 
treatment, of all medical care providers, VA 
and non-VA, who treated the Veteran for his 
service-connected disabilities since July 
2009.  After the Veteran has signed the 
appropriate releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO/AMC cannot obtain records identified by 
the Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in order 
to allow the Veteran the opportunity to 
obtain and submit those records for VA 
review.

4.  After obtaining the Veteran's detailed 
work history, including the reason each 
period of employment ended, including his 
employment in 2006, and after the Veteran 
provides detailed education history, the 
education and work history should be 
summarized, and that summary should be placed 
in the claims file.  Then, the claims file 
should be returned to the examiner who 
conducted the 2009 audiology examination, or 
a similarly-qualified reviewer.  The 
examiner/reviewer should be asked to clarify 
the opinion that the Veteran would not be 
able to function in most occupational 
situations by describing the types of 
occupational tasks related to the Veteran's 
past employment, as listed on the employment 
summary, that the Veteran would not be able 
to perform, or would not be able to safely 
perform, and to describe the types of 
occupational tasks required at past 
employment that the Veteran remained able to 
perform despite his audiologic impairment. 

5.  After the Veteran's detailed work 
history, and the reasons each employment 
ended, including employment in 2006, and 
detailed education history, are summarized, 
and the summary is placed in the claims file, 
the claims file should be returned to the 
examiner who conducted the 2009 medical 
examination, or a similarly-qualified 
reviewer.  The examiner/reviewer should be 
asked to describe the types of occupational 
tasks related to the Veteran's past 
employment, as listed on the employment 
summary, that the Veteran would not be able 
to perform, or would not be able to safely 
perform, as a result of the service-connected 
restrictive lung disease, and to describe the 
types of occupational tasks required at past 
employment that the Veteran remained able to 
perform despite his pulmonary impairment. 

6.  Thereafter, the RO/AMC should refer the 
Veteran's claim for a TDIU to the Chief 
Benefits Director of VA's Compensation and 
Pension Service for an extra-schedular 
evaluation under 38 C.F.R. § 3.321.  The 
referral should reference the employability 
opinion of the July 2009 VA audiologic 
examination and the addendums to the July 
2009 audiologic and medical examinations 
provided in response to this Remand.

7.  After the development requested above has 
been completed to the extent possible, the 
RO/AMC should again review the claim on the 
basis of the additional evidence.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Tresa M. Schlecht,
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



